Citation Nr: 0020629	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-10 653A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Seattle, Washington



THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from April 26, 1989, to 
March 22, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran had active service from April 1970 to February 
1972.  

In a July 1993 decision, the Board denied the veteran's claim 
for service connection for PTSD.  The veteran then appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 1995, the VA Secretary filed a motion to 
vacate and remand the Board's decision and in a June 1995 
order the Court granted that motion.  In August 1995, the 
Board remanded the case to the RO for additional development.  
In a rating action of November 1995, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective, April 26, 1989, the date of claim.  

The veteran disagreed with the 30 percent rating assigned and 
the current appeal ensued.  During the appellate process, the 
veteran's PTSD rating was increased to 70 percent beginning 
April 26, 1989, the date of claim and to 100 percent, 
effective March 23, 1996, the veteran's last date of 
employment.  Since the veteran has been awarded the maximum 
100 percent rating effective March 23, 1996, the current 
appellate issue is that set out on the title page.  

Further, a claim placed in appellate status by disagreement 
with the original or initial rating award but not yet 
ultimately resolved, as with the rating for PTSD, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Therefore, the Board does not characterize the issue of 
the proper rating for PTSD as an "increased rating."



FINDINGS OF FACT

1.  The veteran maintained substantially gainfully employment 
despite his PTSD prior to March 23, 1996.  

2.  From April 26, 1989, to March 22, 1996, the veteran's 
ability to establish and maintain effective and favorable 
relationship with people and to obtain and retain employment 
was no more than severely impaired.  

3.  During the same period, psychoneurotic symptoms resulting 
in virtual isolation in the community or in profound retreat 
from mature behavior were not present, and the veteran was 
not demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
from April 26, 1989, to March 22, 1996, are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400 (1999) and Part 4, Code 9411, as in effect prior to 
November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The credibility of the 
veteran's evidentiary assertions is presumed for making the 
initial well-grounded determination.  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled.  

Factual Background.  The veteran filed his original claim for 
service connection for PTSD on April 26, 1989.  This date was 
made the effective date of the award of service connection 
for PTSD and a 70 percent rating was subsequently assigned 
from that date.  The veteran maintained employment with the 
VA from 1985 to March 22, 1996.  He was retired due to 
disability effective March 23, 1996.  A rating action in 
August 1999 increased the veteran's PTSD rating to 100 
percent, effective March 23, 1996, the day following the day 
the veteran's employment was terminated due to disability.  
The same rating action awarded the veteran a temporary total 
rating for hospitalization for PTSD under 38 C.F.R. § 4.29 
from March 23 through April 30, 1992.  

Reports of VA outpatient treatment beginning in 1988 to 
include mental health clinic records are on file.  The 
veteran also underwent a social and industrial (S&I) survey 
in August 1989, a VA psychiatric examination in November 
1990, a VA examination by a Board of two psychiatrists in 
January 1992, a VA examination in October 1995 and a VA 
psychiatric examination in August 1996.  There are also 
private materials associated with the veteran's disability 
retirement in March 1996.  

On the S&I survey in August 1989, it was noted that the 
veteran had been married since 1977 and had been employed as 
a clerk with the VA since 1985.  A prior history of multiple 
short-term employment was noted.  The veteran and his spouse 
reported that he had been functioning well until November 
1988 when he attended a memorial service.  Since then he had 
problems with guilt, difficulty sleeping and short-term 
memory problems.  He reported that he had been sleeping 
better with medication.  

On VA examination in November 1990, the veteran reported 
having nightmares, being a loner, being startled by loud 
noises, difficulty sleeping, guilt feelings and irritability.  
He reported getting along well with his supervisors, but not 
with his co-workers.  Pertinent diagnoses were general 
anxiety disorder and possible PTSD.  The examiner noted there 
was no industrial impairment, but moderate social impairment.  

In January 1992, a board of two psychiatrists evaluated the 
veteran.  The veteran had complaints of similar 
symptomatology.  The examiners' diagnoses included general 
anxiety disorder, dysthymia and personality disorder.  A 
diagnosis of PTSD was deferred until stressors were 
substantiated.  The veteran's Global Assessment of 
Functioning (GAF) score was said to be about 55.  

On VA examination in October 1995, the veteran complained of 
nightmares once or twice a month, intrusive thoughts and 
flashbacks.  A diagnosis of PTSD was entered and his GAF was 
estimated to be in the 60's.  The examiner also noted that 
the veteran was low on sick leave at his VA job, but 
indicated he used a lot of his sick leave in caring for his 
young children.  

On VA examination in August 1996, the veteran reported that 
he had worked as a file clerk at a VA medical center from 
1985 until March 1996.  He stated that he had mostly 
outstanding ratings during that time but that he had not been 
promoted.  He indicated that he quit that job because "My 
adjudicator told me to quit."  He also reported that he quit 
because he had an anxiety attack and did not get along with a 
new supervisor who claimed that he could not do the job.  He 
again reported flashbacks, irritability, memory difficulty 
and that he avoided crowds.  He reported he had no job and 
few friends.  He was said to be socially isolated and 
unemployed.  His GAF was reported to be 38 down from the 60's 
in October 1995.  

Criteria.  While this case was being developed for appellate 
review, the schedular criteria for evaluation of psychiatric 
disabilities were changed effective, November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders.  The Court held that since a 
specific effective date, November 7, 1996, was established 
for the new rating criteria, the new criteria were not 
lawfully effective prior to this date.

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  In light of 
these circumstances, the Board acknowledges that Rhodan is 
not currently a controlling precedent, however, the Board 
finds the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.

Accordingly, in this case the Board may only consider whether 
the veteran is entitled to a disability rating in excess of 
70 percent from April 26, 1989 to March 22, 1996 under the 
old criteria as the new criteria did not go into effect until 
later in 1996 and are not applicable.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 C.F.R. Part 4.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996, provides that a 70 percent evaluation is 
warranted for PTSD under Code 9411 where the ability to 
establish and maintain effective and favorable relationship 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation is warranted for PTSD 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities result in 
profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996).  

The effective date of direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Generally, the effective date of an award of increased 
compensation is the date of the receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  The regulations, 
however, also stipulate that an effective date for an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date, otherwise date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).  

Analysis.  A review of the record to include the periodic VA 
examinations during the period from April 26, 1989, to March 
22, 1996, fails to show the extensive psychiatric 
symptomatology necessary for a 100 percent rating for PTSD 
under the provisions of Diagnostic Code 9411, as in effect 
prior to November 7, 1996.  The veteran was employed full 
time during this entire period and his complaints and the 
psychiatric findings do not approach or approximate the 
symptomatology necessary for the higher rating.

The findings on VA psychiatric examination in November 1990 
supports the examiner's opinion that there was no industrial 
and only moderate social impairment present at that time.  
The GAF scores reported in January 1992 and October 1995 also 
portray no more than moderate impairment.  The Court has 
stated, with respect to the GAF scale: "[a] 55- 60 rating 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  The August 1996 examination reflects an increase 
in  the severity of the veteran's condition as reflected by 
the GAF of 38; however, this examination was conducted after 
the March 1996 effective date of the veteran's 100 percent 
rating.  The period in question in this case is from April of 
1989 to March 22, 1996, and it is clear that the veteran was 
not entitled to a rating higher than the 70 percent assigned 
for PTSD during this period.  

Additionally, the Board notes that the veteran was employed 
as a clerk with the VA from 1985 to March 22, 1996, when he 
was retired due to disability.  This effectively precludes a 
finding that the veteran was precluded from employment due to 
his PTSD, as he was, in fact, engaged in substantially 
gainful employment during the critical period in question.  
Accordingly, the Board finds that a rating in excess of 70 
percent for PTSD from April 26, 1989, to March 22, 1996, is 
not warranted.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD from 
April 26, 1989, to March 22, 1996, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

